EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Lars Gunnerson on 5/21/2021.

The application has been amended as follows: 
Claim 1. A mop bucket for containing clean and dirty liquid, comprising: first and second compartments adjacent one another; 
said first compartment comprising a front wall, sidewalls, and a sump portion including a recess configured to receive a floor care tool head such that the floor care tool receives clean liquid from the first compartment for use in cleaning a floor; 
said sump portion positioned at a lowest point within said first compartment and comprising a vertical portion opposite a curved portion to allow for easier movement of the floor care tool therein; 
said second compartment  and comprising a rear wall and sidewalls, wherein: 
the sidewalls of the second compartment are permanently fixed to the sidewalls of the first compartment; 
a dividing wall separates the first and second compartments, 
the sidewalls of the second compartment have a height greater than a height of the dividing wall; and 
the height of the dividing wall is greater than a height of the front wall of the first compartment; 

a grip formed as part of a lower edge of an outer wall of said first compartment that aids in lifting the mop bucket for emptying of the mop bucket.  

Claim 21 is canceled.

Reasons for Allowance
Claim(s) 1-4 & 6-15 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 & 10 none of the prior art references when cited separately or together discloses "…a first compartment for containing clean liquid, said first compartment comprising a front wall and sidewalls; a second compartment for containing dirty liquid, said second compartment having a rear wall and sidewalls, wherein: the sidewalls of the second compartment are permanently fixed to the sidewalls of the first compartment; a dividing wall separates the first and second compartments, the sidewalls of the second compartment have a height greater than a height of the dividing wall; and the height of the dividing wall is greater than a height of the front wall of the first compartment…" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 1 & 10, the closest prior art Bensussan et al. (US D533977 S) discloses the first and second compartments and their respective sidewalls but the dividing wall is not higher than the first compartments front wall and sidewalls (Fig 1 & 6), and thus generally disclosing the claimed invention, but fails to disclose limitations listed above.
Claims 2-4, 6-9, & 11-15 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723